IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : NO. 311
                              :
APPOINTMENTS TO THE           : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF THE     : DOCKET
SUPREME COURT OF PENNSYLVANIA :




                                       ORDER

PER CURIAM
         AND NOW, this 17th day of February, 2021, Robert J Mongeluzzi, Esquire,

Philadelphia, and Shohin H. Vance, Esquire, Philadelphia, are hereby appointed as

members of the Disciplinary Board of the Supreme Court of Pennsylvania for terms of

seven years and six years, respectively, commencing April 1, 2021.